Citation Nr: 1144535	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  09-34 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a thoracic spine disorder, claimed as thoracic back pain.

2.  Entitlement to service connection for residuals of right ovarian cyst removal.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel








INTRODUCTION

The Veteran served on active duty from April 2000 to May 2004.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a March 2008 rating decision that denied service connection for a thoracic spine disorder, claimed as thoracic back pain, a left leg disorder, bilateral knee disability, and residuals of right ovarian cyst removal.  The Veteran perfected a timely appeal.

By Board decision in March 2011, service connection was denied for a left leg disorder and bilateral knee disability.  The issues of entitlement to service connection for a thoracic back disorder and residuals of right ovarian cyst removal were remanded for further development.

Following review of the record, the issue of entitlement to service connection for a thoracic spine disorder, claimed as thoracic pain, will be addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran reports having been told she had a right ovarian cyst in service for which no treatment was warranted at that time.

2.  The Veteran underwent surgery in 2007 for disorders that included right ovarian cyst.

3.  The record contains competent and probative evidence that the Veteran had a right ovarian cyst in service and currently has residuals thereof that include pelvic pain, menorrhagia, scarring, and urinary frequency. 


CONCLUSION OF LAW

Residuals of right ovarian cyst removal, to include the Veteran's pelvic pain, menorrhagia, scarring, and urinary frequency, were incurred in service. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2011): 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that she was told that she had a right ovarian cyst in service that did not pose any threat to health and for which no treatment was necessary.  She contends that it ruptured after service, that she underwent emergency surgery, and now has continuing residuals for which service connection should be granted.  

Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable where further assistance would not aid the appellant in substantiating the claim. Wensch v. Principi, 15 Vet. App. 362 (2001); see also 38 U.S.C.A. § 5103A(a)(2).  In view of the Board's favorable decision as to the claim of entitlement to service connection for residuals of right ovarian cyst removal, further assistance is unnecessary to aid the appellant in substantiating this appeal.




Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2011); 38 C.F.R. § 3.303 (2011).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2011).

Factual Background 

Service treatment records disclose that in August 2003, the Veteran was seen at Winn Army Community Hospital with complaints that included low abdominal cramping since the day before.  She had started her menstrual period the previous day.  The appellant stated that she normally experienced a lot of cramping during her menses but that this time it was more severe.  A December 2003 clinical entry noted a history of painful menstrual periods.  A service discharge examination report is not of record. 

A claim for residuals of right ovarian cyst was received in January 2008.  Received in support of the claim was a Liberty Regional Medical Center discharge summary dated in December 2007 reporting that the Veteran had presented to the emergency room with acute abdominal pain and an 8/10 centimeter pelvic mass of the posterior uterus.  She was taken to the operating room for exploratory laparotomy and subsequently underwent salpingo-oophorectomy due to torsion.  The discharge diagnoses were status post right exploratory laparotomy with right salpingo-oophorectomy due to adnexal torsion and septic pelvic thrombophlebitis.  

The Veteran was afforded a VA gynecological examination in January 2008 and provided a history of irregular and heavy menses with a lot of cramping after entering the military.  She stated that she currently had heavy menses for about three days with clots at times, with cramping prior to and throughout her cycle.  The appellant reported that a right ovarian cyst had been diagnosed in 2001 by ultrasound after complaints of lower abdominal pain.  She said that she was just told to watch it, but that the previous month, she had had to have emergency surgery for severe right side abdominal pain.  The examiner noted that the Veteran had brought records from the 2007 surgery and that in addition to the discharge diagnoses, there had been an 8 X 10 cyst on the ovary. 

Following examination, the impressions included amenorrhea.  The examiner stated that the possibility of polycystic ovary syndrome was discussed with the Veteran and that the differentials did include this.  It was noted that this started when she joined the military and was more active, and that it had been persistent after the change and an increase in her activity.  A pelvic sonogram later in January 2008 disclosed findings that included a large cyst in the left ovary.  It was noted that the right ovary was not seen as the Veteran had had right oophorectomy.  

In February 2008, a memorandum of a Formal Finding of Unavailability of Service Treatment Record was included in the Veteran's claims folder.  

Pursuant to the Board's March 2011 remand, the Veteran was afforded a VA gynecological examination in June 2011.  It was noted that the claims folder was reviewed.  Pertinent history was reiterated as recited above.  The appellant's current symptoms were noted to include abnormal bleeding, clots and heavy menses for seven or more days per month.  She related that she had constant pelvic pain that was also sharp and tingling, and that its intensity was seven on a 10 scale (7/10).  She said that pain was worse with walking, and that nothing improved the pain, including the Naproxen she had been prescribed in this regard.  The Veteran stated that pelvic pain kept her from walking, running and bending, and that it took her longer to drive as she needed to stop at times.  

A physical examination was performed, including evaluation of a 13 X 0.1 centimeter pelvic scar that was described as superficial, well-healed, without evidence of other skin damage.  Following examination, impressions were rendered of pelvic pain, status post salpingo-oophorectomy, dysmenorrhea, menorrhagia, frequency of urination, and scar.  The examiner commented that the Veteran stated that pelvic pain, menorrhagia and urinary frequency began after her right salpingo-oophorectomy.  It was opined that it was at least as likely as not that the right ovarian cyst for which the Veteran reported being seen in the military that resulted in right salpingo-oophorectomy in 2007 had led to current pelvic pain.  It was noted that the appellant reported that the pelvic pain she had after the right salpingo-oophorectomy was different than the right pelvic pain that she had experienced prior to the surgery.

Legal Analysis

The Veteran's asserts that she was seen for complaints of severe abdominal pain and cramping in service for which she underwent diagnostic evaluation and was told she had a right ovarian cyst.  Service treatment records confirming a cyst are not available but those that are clearly reflect that she was treated for complaints of severe abdominal pain for which follow-up was advised if symptoms persisted.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3e. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

The Board has fully considered the lay evidence in this case and has determined that the Veteran is competent to report prior symptoms and state that she was told she had a right ovarian cyst in service that did not require treatment at that time.  Lay evidence must be considered when a Veteran seeks disability benefits.  The factual basis for proving the existence of a chronic disease may be established by medical evidence, competent lay evidence or both.  See 38 C.F.R. § 3.307(b). (2011).

In this instance, the Board finds that the clinical evidence does not dispute the Veteran's account of having a right ovarian cyst in service.  Post service clinical studies in 2007 reflect cystic ovaries.  When examined by VA in 2008, the examiner opined that a cystic process started when she joined the military and became more active, and that it had been persistent after the change and an increase in her activity.  When examined for VA compensation in June 2011, the examiner concluded that it was at least as likely as not that the right ovarian cyst for which the Veteran reported being seen for in the military had resulted in the 2007 right salpingo-oophorectomy and current pelvic pain.  It is the province of trained health care providers to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation. Jones v. Brown, 7 Vet. App. 134, 137 (1994).  The Board notes that there is no contrary or differing opinion in the record.  

As such, there is both competent and probative evidence in the record to find that residuals of right ovarian cyst removal are related to service.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service.  38 C.F.R. §§ 3.303, 3.306 (2011).  Therefore, resolving the benefit of the doubt in favor of the Veteran, residuals of right ovarian cyst removal, including pelvic pain, menorrhagia, scarring, and urinary frequency were incurred in service.  


ORDER

Service connection for residuals of right ovarian cyst removal, including pelvic pain, menorrhagia, scarring, and urinary frequency, is granted.





REMAND

The Board finds that further development of the claim of entitlement to service connection for thoracic spine disability is warranted prior to disposition of this appeal.  

Service treatment records in May 2003 refer to a greater than six-week history of thoracic spine pain.  A September 2003 clinical entry refers to fall in a land navigation event for which she was first seen in March 2002.  In September 2003, it was noted that the Veteran wore a 42D bra size and complained of back pain.  She reported difficulty running due to breast size.  A personal medical history of thoracic spine pain since 2000 was noted.  Examination elicited tenderness over the thoracic spine over the T5-8 area.   It was recorded that she had had back and neck symptoms since entering the military.  The appellant underwent a breast reduction in October 2003.  On follow-up in October 2003, an impression of status bilateral breast reduction secondary to upper back pain was rendered.  

On VA examination in January 2008, the Veteran provided history to the effect that while stationed in Korea in 2002, she was engaged in regular exercises and fell in a ditch landing on her back and knees.  She stated that she had pain at that time that had persisted.  Following examination, an impression of unremarkable spine was provided.  When examined for VA compensation and pension purposes in June 2011, the same history of injury was reported followed by continuing symptoms.  A diagnosis of thoracic spine strain with mild rotoscoliosis was rendered that the examiner found was less likely than not related to a service event, disease or injury.  The Board observes, however, that although the examiner delineated the specific occasions on which the Veteran was examined for thoracic spine complaints in service, she found that the incidents of thoracic pain in service resolved and that the cause of current thoracic spine pain was unknown.  

After review of the above, the Board finds that the 2008 and 2011 VA examination findings are insufficient to resolve the issue of whether a thoracic spine disorder is related to service.  This is because there are inconsistencies between the two examination reports, and the examiner's failure to consider the appellant's continuing complaints of thoracic spine pain in service and in the context of all of the evidence of record.  As indicated previously, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation and must be fully considered when a Veteran seeks disability benefits. See Jandreau, supra.  Therefore, further development is warranted, including another VA examination.  

The fulfillment of the VA's statutory duty to assist the appellant includes requesting a thorough and contemporaneous VA examination, and providing a medical opinion that takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet.App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, the Board notes that the appellant receives VA outpatient treatment but that there are no records after October 1, 2009.  As the record indicates the existence of additional VA records that may have some bearing on the claim, they must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet.App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, VA records dating from October 2, 2009, pertaining to any thoracic spine treatment should be requested and associated with the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  Request VA records dating from October 2009 to the present and associate with the claims folder.

2.  Schedule the Veteran for a VA examination by an appropriate VA physician who has not seen her previously.  The claims folder must be made available to the examiner.  The examiner should review the claims folder in detail and provide an opinion as to whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent) that the Veteran has a current thoracic disorder related or traceable to active service.  The examiner should specifically comment as to whether the evidence reasonably demonstrates continuing thoracic spine symptoms since service.

The findings should be reported in detail.  The examiner must provide a full rationale for the opinion and reference the specific facts relied upon in reaching his or her conclusions.

3.  If the benefit is not granted, issue a supplemental statement of the case before returning the case to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


